Citation Nr: 0006853	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant had active duty from May 1943 to January 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

the United States Court of Appeals for Veterans Claims 
recently issued a decision holding that VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet.App. 477 (1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curium).  However, an exception to this 
rule exists for those records in VA's custody.  We note that 
VA medical center records are the type of records deemed to 
be in VA's custody and, therefore, these records must be 
requested in all cases where VA is given notice of such 
treatment.  38 U.S.C.A. § 5103 (West 1991); Counts v. Brown, 
6 Vet. App. 473, 476 (1994); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (the Board is on constructive notice of all 
documents which are in the custody and control of this 
Department); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, as the appellant has reported treatment at VA 
medical centers in Biloxi, Gulfport, Tuskeegee, and Houston, 
any VA records of treatment at these facilities must be 
obtained and associated with the claims folder.

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  VARO should request all records of 
treatment for the appellant located at 
the Biloxi, Gulfport, Tuskeegee, and 
Houston VA Medical Centers since 1946.  
All responses to this request and records 
obtained must be associated with the 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


